By the Chancellor.
Runnells sold a tract of land to Adams, and made a deed thereto. Adams gave a mortgage to Runnells, on the same land, to secure the payment of the notes given for the purchase-money. The deed was not recorded, but was lost. *49Runnells transferred the notes of Adams to the complainants, in consideration of the purchase of some negro slaves, introduced into this State in violation of the constitution. Runnells resists the foreclosure of the mortgage, by answer and cross-bill, upon the ground of the invalidity of the consideration of the transfer of the notes, and alleges as an excuse therefor that a number of the negroes were unsound. This defence is unavailable.
1. Because the notes were transferred, in payment for the negroes. To allow this relief would sanction the idea that money paid on such a consideration may be recovered back, in violation of the maxim, in pari delicto melior est conditio defendentis.
2. Because he does not offer to surrender back the slaves, and account for their hire, but merely says he is ready to do what is equitable in the case.
3. The illegality of the consideration for the transfer does not invalidate the mortgage, with which it has no connection.
It appears that after the transfer of the notes by Runnells to the complainants, he agreed to rescind the contract of sale with Adams, and then again sold the same land to the defendant Watt, in discharge of a pre-existing debt.
Watt’s title cannot prevail against the mortgage, for two reasons.
1. Because he is not a bond fide purchaser for valuable consideration as against the complainants’ prior equity ; he parted with neither money nor property, he advanced no new consideration, nor relinquished any pre-existing security for his debt; taking property in payment of a precedent debt does not make the buyer a purchaser for valuable consideration in the eye of the law, as against one holding a prior equity.
2. He admits that Runnells informed him that the complainants had some sort of claim upon the land. He then had notice. It was his duty to have inquired into the character of this claim, when he would have learned its true character. The title to the land passed completely and perfectly, from Runnells to Adams, upon the execution and delivery of the deed, and the subsequent loss of that deed, in no way impaired the strength of that title, as between Adams and Runnells ; nor did the verbal cancellation, as I infer it *50was, of the contract of sale, divest Adams’s title under the deed, or in any way affect the validity of the previously executed and transferred mortgage. A court of equity would, if necessary to perfect the title to a purchaser under the mortgage, compel Runnells' to supply the place of the lost deed by making a new one.
Let the case be referred to the clerk to compute the amount of the mortgage-money, upon the report of which a final decree of foreclosure, dismissing the cross-bill, may be .drawn.